UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          3/19/2020
 Edward Delgado,
                                                               1:18-cv-02079 (SDA)
                                     Plaintiff,

                    -against-                                 ORDER

 NJ Transit Rail Operations, Inc.,

                                     Defendant.



STEWART D. AARON, United States Magistrate Judge:

       The Court previously scheduled a telephone conference for Tuesday, March 31, 2020 at

3:30 p.m. (See ECF No. 40.) The telephone conference shall go forward as previously scheduled,

but the Parties shall each separately call (888) 278-0268 (or (214) 765-0479) and enter access

code 6489745. This Order supersedes the calling instructions provided previously.

SO ORDERED.

DATED:         New York, New York
               March 19, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
